DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  Spelling error. 
Claim 21 recites: “The method according to claim 17, comprising reading computer-readable information about the evaporative medium from indicia on the integrated package provide and communicating the information to the user’s smartphone.”  The correct word is “provided”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16, 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites: “…further comprising providing a heater in the housing, and controlling the heater temperature and duty cycle responsive to user input and predetermined properties of the evaporative medium and the air foil.”  This limitation is considered indefinite because it is unclear if applicant is referring to another heater in the housing or if applicant is referring to the same heater as claimed in claim 11. 
When looking into instant specification, it appears that this heater is the same heater as claimed in claim 11.
For purposes of examination, examiner will interpret claim 15 as reciting: “…further controlling the heater temperature and duty cycle responsive to user input and predetermined properties of the evaporative medium and the air foil.”  
Claim 16 recites: “…further comprising providing an air purifier in the housing, and controlling the air purifier intensity and duty cycle responsive to user input and predetermined properties of the evaporative medium and air foil.”  This limitation is considered indefinite because it is unclear if applicant is referring to another air purifier in the housing or if applicant is referring to the same air purifier as claimed in claim 11. 
When looking into instant specification, it appears that this air purifier is the same air purifier as claimed in claim 11.
For purposes of examination, examiner will interpret claim 16 as reciting: “…further comprising providing an air purifier in the housing, and controlling the air purifier intensity and duty cycle responsive to user input and predetermined properties of the evaporative medium and air foil.”  
Claim 19 recites: “The method of claim 10, comprising…”  This limitation is considered indefinite because claim 10 is not directed to method claims, claim 10 is directed to the dry diffuser apparatus. 
For purposes of examination, examiner will interpret claim 19 as reciting: “The dry diffuser apparatus according to claim 10, comprising…”  
Claim 20 recites: “The method of claim 10, comprising…”  This limitation is considered indefinite because claim 10 is not directed to method claims, claim 10 is directed to the dry diffuser apparatus. 
For purposes of examination, examiner will interpret claim 20 as reciting: “The dry diffuser apparatus according to claim 10, comprising…”  
Claim 21 recites: “The method according to claim 17, comprising reading computer-readable information about the evaporative medium from indicia on the integrated package provided and communicating the information to the user’s smartphone.”  There is no mention of a smartphone device previously in claim 17.  Therefore, there is insufficient antecedent basis for this limitation in the claim.  It appears that applicant meant for claim 21 to depend on Claim 19.
For purposes of examination, examiner will interpret claim 21 as reciting: “The dry diffuser apparatus according to claim 19, comprising reading computer-readable information about the evaporative medium from indicia on the integrated package provided and communicating the information to the user’s smartphone.”
Claim 22 recites: “The method of claim 10, wherein a…”  This limitation is considered indefinite because claim 10 is not directed to method claims, claim 10 is directed to the dry diffuser apparatus. 
claim 22 as reciting: “The dry diffuser apparatus according to claim 10, wherein a…”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cartellone, M. (US Pat. No. 6,511,531, hereinafter Cartellone) in view of Shi et al. (US Pat. Pub. No. 2015/0075445, hereinafter Shi). 
	In regards to Claim 1, Cartellone discloses a dry diffuser apparatus (#10), comprising:
a housing (#12, #14) having an air intake aperture (#36), an outlet aperture (#86, #84), and an air flow path within the housing (#12, #14) from the air intake aperture (#36) to the outlet aperture (#86, #84) (see figure 2, column 4, line 45 to column 5, line 6, and column 6, lines 27-31);
a non-liquid evaporative medium (#144) and an air filter (#38) in the housing (#12, #14) (see figure 2 and column 7, lines 45-55);
an air foil (#132) in communication with the evaporative medium (#144) and proximate the outlet aperture (#86) (see figure 2 and column 7, lines 45-55);
a fan (#80) downstream of the air filter (#38) and upstream of the evaporative medium (#144) in the air flow path (see figure 2 and column 5, lines 48-50 and column 6, lines 27-64);
a power supply (#216, #214) (see figure 2 and column 9, line 61 to column 10, line 1); and
programmable controls (#214 control box having #210 fan speed control) configured to control fan speed and fan duty cycle responsive to user input and responsive to properties of the evaporative medium and the air foil (see figure 2 and column 9, line 61 to column 10, line 1).

	Cartellone fails to disclose wherein the programmable controls are configured to control fan duty cycle responsive to user input and responsive to properties of the evaporative medium and the air foil.
	However, Shi teaches a device for dispensing an air treatment chemical such as insect repellents and/or fragrances (see paragraph [0004]).  The device comprises a housing (#4) having an air inlet (#18) for permitting air to enter into an interior space of the housing and an outlet (#22) for permitting air mixed with air treatment chemical to exit the interior space, a substrate (#20) positioned within the housing bearing an air treatment chemical, i.e. non-liquid evaporative medium, a power supply (#38) mounted within the housing (#4), a motor (#36) and fan (#34) mounted within the housing, wherein the fan (#4) is connected to the motor (#36) and the motor is powered by the power supply (#38), and a control board (#40), i.e. programmable controls, which may be programmed to operate the fan (#34) at certain time periods during the day, different frequencies of operation, i.e. duty cycle, various fan speeds, and the like.  The choice of the substrate (#20) material, the speed of the moving air flow and the vapor pressure of the air treatment are coordinated for achieving a particular use-up speed of the replaceable substrate (#20).  This is considered equivalent to programmable controls configured to control fan 
	It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the dry diffuser apparatus as disclosed by Cartellone by having the programmable controls further configured to control fan duty cycle responsive to user input and responsive to properties of the evaporative medium and the air foil, as claimed by the applicant, with a reasonable expectation of success, as Shi teaches a device for dispensing an air treatment chemical such as insect repellents and/or fragrances comprising a housing having an air inlet for permitting air to enter into an interior space of the housing and an outlet  for permitting air mixed with air treatment chemical to exit the interior space, a substrate positioned within the housing bearing an air treatment chemical, i.e. non-liquid evaporative medium, a power supply mounted within the housing, a motor and fan mounted within the housing, wherein the fan is connected to the motor and the motor is powered by the power supply, and a control board, i.e. programmable controls, which may be programmed to operate the fan at certain time periods during the day, different frequencies of operation, i.e. duty cycle, various fan speeds, and the like, and the choice of the substrate material, the speed of the moving air flow and the vapor pressure of the air treatment are coordinated for achieving a particular use-up speed of the replaceable substrate, thereby obtaining a dry diffuser apparatus having an improved and increased coverage area while maintaining portability and ease of use (see figure 2 and paragraphs [0010], [0042]-[0043], [0047]-[0049] and [0056]).
Claim 8, Cartellone discloses wherein the evaporative medium (#144) includes fragrance, insect repellent, or odor neutralizer on a porous solid support (see figures 2-3 and column 7, lines 45-55).
In regards to Claim 10, Cartellone, in view of Shi, discloses the dry diffuser apparatus as recited in claim 1.  Although Cartellone, as modified above, does not explicitly disclose that the air foil has a high pressure zone and a lower pressure zone in communication with the evaporative medium, Cartellone’s dry diffuser apparatus, as modified above, comprises substantially the same structural limitations as claimed by the applicant.  Therefore, it is reasonably expected, absent evidence to the contrary, that Cartellone’s air foil, as modified above, is capable of functioning in the same manner as claimed, such that the air foil has a high pressure zone and a lower pressure zone in communication with the evaporative medium, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are considered prima facie obvious.  See MPEP 2112.01.
In regards to Claim 22, Cartellone discloses wherein a diffusive substance in the evaporative medium (#144) includes fragrance, insect repellent, or odor neutralizer (see figures 2-3 and column 7, lines 45-55).
Claims 2, 4-6, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cartellone in view of Shi and further in view of Adair et al. (US Pat. Pub. No. 2007/0034082, hereinafter Adair).
In regards to Claim 2, Cartellone, in view of Shi, discloses the dry diffuser apparatus as recited in claim 1, but fails to disclose wherein the fan and/or the outlet aperture are directionally adjustable. 

It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the dry diffuser apparatus as disclosed by Cartellone, in view of Shi, by having the fan and/or the outlet aperture to be directionally adjustable, as claimed by the applicant, with a reasonable expectation of success, as Adair teaches an air purifier which may be utilized to remove odors comprising a housing 
In regards to Claim 4, Cartellone, in view of Shi, discloses the dry diffuser apparatus as recited in claim 1, but fails to disclose an air purifier, and wherein the programmable controls are further configured to control the air purifier duty cycle responsive to user input and properties of the air flow through the device.
However, Adair teaches an air purifier (#100) which may be utilized to remove odors comprising a housing having an inlet (#136), an outlet (#114, #126 specific air slots, #124 vanes), an air flow path within the housing from the inlet to the outlet, an air filter (#162) within the housing, an air foil (#126) proximate the outlet, a fan (#173, #216) downstream of the air filter, an ionizing mechanism (#170, #198 ionizing pins, #184 ionizer support, #194 ionizer assembly), i.e. air purifier, for generating electrons/ions for attachment to particles dispersed throughout the air flow, in order to charge these 
Adair further teaches wherein the control unit (#600), i.e. programmable controls, is for selectively operating the fan speed at different speed settings and for controlling and selectively operating the ionizer assembly to efficiently contact airborne particulates within the air flow drawn through the rear housing (#106) to come into contact with the cloud of electrons/ions created by the ionizing assembly (#170) positioned adjacent the opening (#132). The particulates that come into contact with and are subsequently charged by the electrons/ions from the pins (#198) pass into and are attracted by the filter (#162), which is formed with a charge opposite that of the electrons/ions in order to remove the particulates from the airflow (see paragraphs [0055]-[0056]). 
Examiner notes that although Adair, is silent in regards to wherein the programmable controls are configured to control the air purifier cycle responsive to user input and properties of the air flow through the device, Adair clearly teaches that the operation of the device, including the ionizer assembly, can be controlled to operate it as desired and further, Adair teaches the importance of maintaining an airflow within a specified range in order to enable the ions generated by the ionizing assembly sufficient time to adhere to the particulates in the air flowing through the device and for the ionized particles to be collected by the filter.  Therefore, it is considered prima facie obvious for 
Further, the combination of Cartellone, in view of Shi and Adair, discloses substantially similar structural limitations as claimed by the applicant.  Therefore, it is reasonably expected, absent evidence to the contrary, that Cartellone’s dry diffuser apparatus and programmable controls is capable of functioning the same manner as claimed by the applicant, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are considered prima facie obvious.  See MPEP 2112.01. 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the dry diffuser apparatus as disclosed by Cartellone, in view of Shi, by further comprising an air purifier, and wherein the programmable controls are further configured to control the air purifier duty cycle responsive to user input and properties of the air flow through the device, as claimed by the applicant, with a reasonable expectation of success, as Adair teaches an air purifier which may be utilized to remove odors comprising a housing having an inlet, an outlet, an air flow path within the housing from the inlet to the outlet, an air filter within the housing, an air foil proximate the outlet, a fan downstream of the air filter, an ionizing mechanism, i.e. air purifier, for generating electrons/ions for attachment to particles dispersed throughout the air flow, in order to charge these particles and enable the particles to be attracted to and removed from the air flow by the filter, a power supply, a control switch which is directly connected to each of the electrically operated components 
In regards to Claim 5, Cartellone, in view of Shi, discloses the dry diffuser apparatus as recited in claim 1, but fails to disclose wherein the power supply is removably received in the housing and is configured to be received by a standard electrical wall outlet.
However, Adair teaches an air purifier (#100) which may be utilized to remove odors comprising a housing having an inlet (#136), an outlet (#114, #126 specific air slots, #124 vanes), an air flow path within the housing from the inlet to the outlet, an air filter (#162) within the housing, an air foil (#126) proximate the outlet, a fan (#173, #216) downstream of the air filter, a power supply (#105), a control switch (#300) which is directly connected to each of the electrically operated components of the device (#100) and to a control unit (#600), i.e. programmable controls, that is utilized to monitor and control the fan speed and to control the operation of the device (#100) in order to operate 
Adair further teaches, in an alternative embodiment, that the power supply (#1026 plug deck assembly) may include a rotating plug housing (#1134), a pair of first electrical contact inserts (#1136) positioned in the housing (#1134) and a plug deck cap (#1140) secured to the housing (#1134) for the inserts (#1136 and #1138).  The plug housing (#1134) includes an open end (#1144) disposed above a number of electrical contact conduits (#1146) and (#1148) formed within the housing (#1134). The conduits (#1146) and (#1148) are each connected to one blade (#1160) or (#1162) of a pair of plugs (#1152) extending outwardly from a closed end (#1154) of the housing (#1134) disposed opposite the open end (#1144). The plugs (#1152) are oriented on the closed end (#1154) in a configuration that enables both plugs (#1152) to be inserted simultaneously into the receptacles in a conventional residential power outlet (not shown). This not only provides additional power for the operation of the device (#1000), but also provides added support for the device (#1000) on the wall in which the outlet is located (see paragraphs [0080]-[0081]).  This is considered equivalent to wherein the power supply is removably received in the housing and is configured to be received in a standard electrical wall outlet, as claimed by the applicant.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the dry diffuser apparatus as disclosed by Cartellone, in view of Shi, by having the power supply is removably received in the housing and is configured to be received in a standard electrical wall outlet, as claimed by the applicant, with a reasonable expectation of success, as Adair teaches an air purifier 
In regards to Claim 6, Cartellone, in view of Shi, discloses the dry diffuser apparatus as recited in claim 4, but fails to disclose further comprising a mounting plate for mounting the apparatus to a standard electrical wall outlet.
However, Adair teaches an air purifier (#100) which may be utilized to remove odors comprising a housing having an inlet (#136), an outlet (#114, #126 specific air slots, #124 vanes), an air flow path within the housing from the inlet to the outlet, an air filter 
Adair further teaches, in an alternative embodiment, that the power supply (#1026 plug deck assembly) may include a rotating plug housing (#1134), i.e. mounting plate, a pair of first electrical contact inserts (#1136) positioned in the housing (#1134) and a plug deck cap (#1140) secured to the housing (#1134) for the inserts (#1136 and #1138).  The plug housing (#1134) includes an open end (#1144) disposed above a number of electrical contact conduits (#1146) and (#1148) formed within the housing (#1134). The conduits (#1146) and (#1148) are each connected to one blade (#1160) or (#1162) of a pair of plugs (#1152) extending outwardly from a closed end (#1154) of the housing (#1134) disposed opposite the open end (#1144). The plugs (#1152) are oriented on the closed end (#1154) in a configuration that enables both plugs (#1152) to be inserted simultaneously into the receptacles in a conventional residential power outlet (not shown). This not only provides additional power for the operation of the device (#1000), but also 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the dry diffuser apparatus as disclosed by Cartellone, in view of Shi, by having a mounting plate for mounting the apparatus to a standard electrical wall outlet, as claimed by the applicant, with a reasonable expectation of success, as Adair teaches an air purifier which may be utilized to remove odors comprising a housing having an inlet, an outlet, an air flow path within the housing from the inlet to the outlet, an air filter within the housing, an air foil proximate the outlet, a fan downstream of the air filter, a power supply, and a control switch which is directly connected to each of the electrically operated components of the device and to a control unit, i.e. programmable controls, that is utilized to monitor and control the fan speed and to control the operation of the device in order to operate these components as desired, whereby, in an alternative embodiment, the power supply may include a rotating plug housing, i.e. mounting plate, a pair of first electrical contact inserts positioned in the housing and a plug deck cap secured to the housing for the inserts, wherein the plug housing includes an open end disposed above a number of electrical contact conduits formed within the housing, and the conduits are each connected to one blade of a pair of plugs extending outwardly from a closed end of the housing disposed opposite the open end, wherein the plugs are oriented on the closed end in a configuration that enables both plugs to be inserted simultaneously into the receptacles in a conventional residential power outlet, and this not only provides additional power for the operation of the device, 
In regards to Claim 11, Cartellone discloses a method for providing timed diffusion of a substance from a dry evaporative medium, comprising: 
providing an apparatus (#10) having a housing (#12, #14) having an air intake aperture (#36), an outlet aperture (#86), and an air flow path within the housing (#12, #14) from the air intake aperture to the outlet aperture (#86) (see figure 2, column 4, line 45 to column 5, line 6, and column 6, lines 27-31);
providing a non-liquid evaporative medium (#144) and an air filter (#38) in an integrated package in the housing (#12, #14) (see figure 2 and column 7, lines 45-55); 
providing an air foil (#132) in communication with the evaporative medium (#144)  and proximate the outlet aperture (#86) (see figure 2 and column 7, lines 45-55);
providing a low intensity heater (#204) in communication with a power supply (#216, #214), the heater being in proximate communication with the evaporative medium (#144) (see figure 2 and column 9, lines 49-65);
providing a fan (#80) in communication with a power supply (#216, #214), the fan being downstream of the air filter (#38) and upstream of the evaporative medium (#144) in the air flow path (see figure 2, column 5, lines 48-50, column 6, lines 27-64 and column 9, line 61 to column 10, line 1); and
with the fan (#80), directing air along the air flow path from the air intake aperture (#6) through the air foil (#132) to the outlet aperture (#86) in accordance with programmable controls (#214 control box having #210 fan speed control) setting the speed of the fan (see figure 2 and column 9, line 61 to column 10, line 1).
Examiner notes that although Cartellone does not explicitly disclose that the a non-liquid evaporative medium and the air filter are in an integrated package in the housing, making these two structures integral into an integrated package instead of separate is within one skilled in the art in order to obtain a desired end-result, such as for space savings, and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
Examiner further notes that although Cartellone fails to disclose that the low intensity heater is upstream of the fan, changing/rearranging the heater to be upstream of the fan without affecting the operation of the dry diffuser is within one skilled in the art and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
	Cartellone fails to disclose:
providing an air purifier in communication with a power supply, the air purifier being downstream of the air filter and upstream of the evaporative medium in the air flow path;
wherein the programmable controls are configured to control fan duty cycle; and
wherein the programmable controls are configured to control duty cycle of the air purifier.
In regards to (2), Shi teaches a device for dispensing an air treatment chemical such as insect repellents and/or fragrances (see paragraph [0004]).  The device comprises a housing (#4) having an air inlet (#18) for permitting air to enter into an interior space of the housing and an outlet (#22) for permitting air mixed with air treatment chemical to exit the interior space, a substrate (#20) positioned within the housing bearing an air treatment chemical, i.e. non-liquid evaporative medium, a power supply (#38) mounted within the housing (#4), a motor (#36) and fan (#34) mounted within the housing, wherein the fan (#4) is connected to the motor (#36) and the motor is powered by the power supply (#38), and a control board (#40), i.e. programmable controls, which may be programmed to operate the fan (#34) at certain time periods during the day, different frequencies of operation, i.e. duty cycle, various fan speeds, and the like.  The choice of the substrate (#20) material, the speed of the moving air flow and the vapor pressure of the air treatment are coordinated for achieving a particular use-up speed of the replaceable substrate (#20) (see figure 2 and paragraphs [0042]-[0043], [0047]-[0049] and [0056]).
	It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the dry diffuser apparatus as disclosed by Cartellone by having the programmable controls further configured to control fan duty cycle, as claimed by the applicant, with a reasonable expectation of success, as Shi teaches a device for dispensing an air treatment chemical such as insect repellents and/or fragrances comprising a housing having an air inlet for permitting air to enter into an 
In regards to (1) and (3), Adair teaches an air purifier (#100) which may be utilized to remove odors comprising a housing having an inlet (#136), an outlet (#114, #126 specific air slots, #124 vanes), an air flow path within the housing from the inlet to the outlet, an air filter (#162) within the housing, an air foil (#126) proximate the outlet, a fan (#173, #216) downstream of air filter (#162), an ionizing mechanism (#170, #198 ionizing pins, #184 ionizer support, #194 ionizer assembly), i.e. air purifier, in communication with power supply (#105) and downstream of the air filter (#162), for generating electrons/ions for attachment to particles dispersed throughout the air flow, in order to charge these particles and enable the particles to be attracted to and removed from the air flow by the filter (#162), control switch (#300) which is directly connected to each of the electrically 
Adair further teaches wherein the control unit (#600), i.e. programmable controls, is for selectively operating the fan speed at different speed settings and for controlling and selectively operating the ionizer assembly to efficiently contact airborne particulates within the air flow drawn through the rear housing (#106) to come into contact with the cloud of electrons/ions created by the ionizer assembly (#170) positioned adjacent the opening (#132). The particulates that come into contact with and are subsequently charged by the electrons/ions from the pins (#198) pass into and are attracted by the filter (#162), which is formed with a charge opposite that of the electrons/ions in order to remove the particulates from the airflow (see paragraphs [0055]-[0056]). 
Examiner notes that although Adair, is silent in regards to wherein the programmable controls are configured to control the duty cycle of the air purifier, Adair clearly teaches that the operation of the device, including the ionizer assembly, can be controlled to operate it as desired and further, Adair teaches the importance of maintaining an airflow within a specified range in order to enable the ions generated by the ionizing assembly sufficient time to adhere to the particulates in the air flowing through the device and for the ionized particles to be collected by the filter.  Therefore, it is considered prima facie obvious for the control unit to also further control the air purifier 
Further, the combination of Cartellone, in view of Shi and Adair, discloses substantially similar structural limitations as claimed by the applicant.  Therefore, it is reasonably expected, absent evidence to the contrary, that Cartellone’s dry diffuser apparatus and programmable controls is capable of functioning the same manner as claimed by the applicant, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are considered prima facie obvious.  See MPEP 2112.01. 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the dry diffuser apparatus as disclosed by Cartellone, in view of Shi, by further comprising an air purifier in communication with a power supply, the air purifier being downstream of the air filter and upstream of the evaporative medium in the air flow path and wherein the programmable controls setting the duty cycle of the air purifier, as claimed by the applicant, with a reasonable expectation of success, as Adair teaches an air purifier which may be utilized to remove odors comprising a housing having an inlet, an outlet, an air flow path within the housing from the inlet to the outlet, an air filter within the housing, an air foil proximate the outlet, a fan downstream of the air filter, an ionizing mechanism, i.e. air purifier, for generating electrons/ions for attachment to particles dispersed throughout the air flow, in order to charge these particles and enable the particles to be attracted to and removed from the air flow by the filter, a power supply, a control switch which is directly connected to each of the electrically operated components of the device and to a control unit, i.e. 
In regards to Claim 16, Cartellone, in view of Shi, discloses the dry diffuser apparatus as recited in claim 11, but fails to disclose controlling the air purifier intensity and duty cycle responsive to user input and properties of the evaporative medium and the air foil.
However, Adair teaches an air purifier (#100) which may be utilized to remove odors comprising a housing having an inlet (#136), an outlet (#114, #126 specific air slots, #124 vanes), an air flow path within the housing from the inlet to the outlet, an air filter (#162) within the housing, an air foil (#126) proximate the outlet, a fan (#173, #216) downstream of the air filter, an ionizing mechanism (#170, #198 ionizing pins, #184 ionizer support, #194 ionizer assembly), i.e. air purifier, in communication with power supply (#105) and downstream of the air filter (#162), for generating electrons/ions for attachment to particles dispersed throughout the air flow, in order to charge these particles and enable the particles to be attracted to and removed from the air flow by the 
Adair further teaches wherein the control unit (#600), i.e. programmable controls, is for selectively operating the fan speed at different speed settings and for controlling and selectively operating the ionizer assembly to efficiently contact airborne particulates within the air flow drawn through the rear housing (#106) to come into contact with the cloud of electrons/ions created by the ionizing assembly (#170) positioned adjacent the opening (#132). The particulates that come into contact with and are subsequently charged by the electrons/ions from the pins (#198) pass into and are attracted by the filter (#162), which is formed with a charge opposite that of the electrons/ions in order to remove the particulates from the airflow (see paragraphs [0055]-[0056]). 
Examiner notes that although Adair, is silent in regards to wherein the programmable controls are configured to control the air purifier intensity and duty cycle responsive to user input and properties of the evaporative medium and the air foil, Adair clearly teaches that the operation of the device, including the ionizer assembly, can be controlled to operate it as desired and further, Adair teaches the importance of maintaining an airflow within a specified range in order to enable the ions generated by the ionizing assembly sufficient time to adhere to the particulates in the air flowing through the device and for the ionized particles to be collected by the filter.  Therefore, it is 
Further, the combination of Cartellone, in view of Shi and Adair, discloses substantially similar structural limitations as claimed by the applicant.  Therefore, it is reasonably expected, absent evidence to the contrary, that Cartellone’s dry diffuser apparatus and programmable controls is capable of functioning the same manner as claimed by the applicant, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are considered prima facie obvious.  See MPEP 2112.01. 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the dry diffuser apparatus as disclosed by Cartellone, in view of Shi, by further comprising an air purifier, and wherein the programmable controls are further configured to control the air purifier duty cycle responsive to user input and properties of the air flow through the device, as claimed by the applicant, with a reasonable expectation of success, as Adair teaches an air purifier which may be utilized to remove odors comprising a housing having an inlet, an outlet, an air flow path within the housing from the inlet to the outlet, an air filter within the housing, an air foil proximate the outlet, a fan downstream of the air filter, an ionizing mechanism, i.e. air purifier, for generating electrons/ions for attachment to particles dispersed throughout the air flow, in order to charge these particles and enable the particles to be attracted to and removed from the air flow by the filter, a power supply, a 
In regards to Claim 17, Cartellone, in view of Shi and Adair, discloses the dry diffuser apparatus as recited in claim 11. Adair further teaches, in an alternative embodiment, that the power supply (#1026 plug deck assembly) may include a rotating plug housing (#1134), a pair of first electrical contact inserts (#1136) positioned in the housing (#1134) and a plug deck cap (#1140) secured to the housing (#1134) for the inserts (#1136 and #1138).  The plug housing (#1134) includes an open end (#1144) disposed above a number of electrical contact conduits (#1146) and (#1148) formed within the housing (#1134). The conduits (#1146) and (#1148) are each connected to one blade (#1160) or (#1162) of a pair of plugs (#1152) extending outwardly from a closed end (#1154) of the housing (#1134) disposed opposite the open end (#1144). The plugs (#1152) are oriented on the closed end (#1154) in a configuration that enables both plugs (#1152) to be inserted simultaneously into the receptacles in a conventional residential 
Examiner notes that although Adair is silent in regards to wherein the power supply is concealed by a recess in the housing, changing the position of the power supply to be concealed by a recess in the housing without affecting the operation of the dry diffuser is within one skilled in the art and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the dry diffuser apparatus as disclosed by Cartellone, in view of Shi, by having the power supply being concealed by a recess in the housing being configured to be mounted on a standard electrical wall outlet, as claimed by the applicant, with a reasonable expectation of success, as Adair teaches an air purifier which may be utilized to remove odors comprising a housing having an inlet, an outlet, an air flow path within the housing from the inlet to the outlet, an air filter within the housing, an air foil proximate the outlet, a fan downstream of the air filter, a power supply, and a control switch which is directly connected to each of the electrically operated components of the device and to a control unit, i.e. programmable controls, that is utilized to monitor and control the fan speed and to control the operation of the device in order to operate these components as desired, whereby, in an alternative embodiment, the power supply may include a rotating plug housing, a pair of first electrical contact inserts .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cartellone in view of Shi and further in view of Murdelak et al. (US Pat. No. 5,175,791, hereinafter Murdelak).
In regards to Claim 3, Cartellone, in view of Shi, discloses the dry diffuser apparatus as recited in claim 1.  Cartellone discloses further comprising a heater (#204) and wherein the programmable controls (#214 control box and heater switch #208) are further configured to control the heater temperature (see figure 2 and column 9, lines 61-65).  Cartellone, as modified above, does not explicitly disclose wherein the programmable controls are configured to control the heater duty cycle response to user input and properties of the evaporative medium and the air foil.
	However, Murdelak teaches a fragrance dispenser/diffuser which dispense fragrance from an aroma bearing media by passing current of warm air near or through the media to enhance diffusion of the fragrance into the adjacent air.  The fragrance diffuser (#100) comprises a housing defining a chamber for holding a fragrance emitting 
Murdelak further teaches that electronic circuitry, i.e. programmable controls, is included within the fragrance diffuser which varies the amount of power to the heating elements over time, this increasing or decreasing the temperature applied to the fragrance block (see column 4, lines 23-27).  The electronic circuitry can increase the amount of power applied to the heating element in at least four ways, such as increasing the duty cycle of the signal applied to the heating element switching mechanism, such that the “on” periods for the heating element become greater and/or the “off” periods become less over time (see column 4, lines 37-52).  This is considered equivalent to wherein the programmable controls are further configured to control the heater duty cycle responsive to user input and properties of the evaporative medium and the air foil, as claimed by the applicant.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the dry diffuser apparatus as disclosed by Cartellone, in view of Shi, by having the programmable controls further configured to control the heater duty cycle responsive to user input and properties of the evaporative medium and the air foil, as claimed by the applicant, with a reasonable expectation of success, as Murdelak teaches a fragrance dispenser/diffuser comprising a housing .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cartellone, in view of Shi and Adair and further in view of Murdelak.
In regards to Claim 15, Cartellone, in view of Shi and Adair, discloses the method for providing timed diffusion of a substance from a dry evaporative medium as recited in claim 11.  Cartellone discloses further comprising a heater (#204) and wherein the programmable controls (#214 control box and heater switch #208) are further configured to control the heater temperature (see figure 2 and column 9, lines 61-65).  Cartellone, as modified above, does not explicitly disclose wherein the programmable controls are 
	However, Murdelak teaches a fragrance dispenser/diffuser which dispense fragrance from an aroma bearing media by passing current of warm air near or through the media to enhance diffusion of the fragrance into the adjacent air.  The fragrance diffuser (#100) comprises a housing defining a chamber for holding a fragrance emitting block (#110), i.e. evaporative medium, an inlet (#148), an outlet (#122), a heating device (#112) located within the housing, a timing and indicating device (#114) to signal when the predicted life of the fragrance emitting block (#110) has expired, a power supply connection plug (#134) for providing electrical power to the heating device (#112) and the timing and indicating device (#114) (see figures 1-4, column 3, lines 42-52 and column 6, lines 17-26).
Murdelak further teaches that electronic circuitry, i.e. programmable controls, is included within the fragrance diffuser which varies the amount of power to the heating elements over time, this increasing or decreasing the temperature applied to the fragrance block (see column 4, lines 23-27).  The electronic circuitry can increase the amount of power applied to the heating element in at least four ways, such as increasing the duty cycle of the signal applied to the heating element switching mechanism, such that the “on” periods for the heating element become greater and/or the “off” periods become less over time (see column 4, lines 37-52).  This is considered equivalent to wherein the programmable controls are further configured to control the heater duty cycle responsive to user input and properties of the evaporative medium and the air foil, as claimed by the applicant.
.
Claims 7, 9 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cartellone in view of Shi and further in view of Tiff Benson (Aera Smart Home Fragrance Review, YouTube.com, hereinafter Benson).
Claims 7 and 9, Cartellone, in view of Shi, discloses the dry diffuser apparatus as recited in claim 1, but fails to disclose wherein the programmable controls include wireless connectivity with a user’s smart phone, and wherein the integrated package containing the air filter and the evaporative medium contains computer readable indicia and wherein the programmable controls are adapted to transmit information obtained from the computer readable indicia to a user’s smart phone and/or remote computer.
However, Benson teaches the Aera Smart Home Fragrance dispenser which comprises an air freshener dispenser that can be programmed to release scents with a smartphone application (see screenshot below).

    PNG
    media_image1.png
    906
    1266
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    903
    1248
    media_image2.png
    Greyscale
 
	Benson further teaches communication status information about the apparatus, i.e. how much fragrance is remaining in the apparatus, to a remote location, i.e. smartphone (see screenshot below).

    PNG
    media_image3.png
    903
    1685
    media_image3.png
    Greyscale

Benson further teaches further comprising reading computer-readable information about the evaporative medium from indicia on the fragrance package provided and communicating the information to the user’s smartphone (see screenshot below).

    PNG
    media_image4.png
    911
    1281
    media_image4.png
    Greyscale

Examiner notes that although Cartellone, as modified above, does not explicitly disclose that the integrated package containing the air filter and the evaporative medium contains computer readable indicia, it has been held that having two structures integral into an integrated package instead of separate is within one skilled in the art in order to obtain a desired end-result, such as for space savings, and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the dry diffuser apparatus as disclosed by Cartellone, in view of Shi, by having the programmable controls to include wireless connectivity with a user’s smartphone and the integrated package containing the air filter and the evaporative medium to contain computer readable indicia and wherein the programmable controls are adapted to transmit information obtained from the computer readable indicia to a user’s smartphone and/or remote computer, as claimed by the applicant, with a reasonable expectation of success, as Benson teaches the Aera Smart Home Fragrance dispenser which comprises an air freshener dispenser that can be programmed to release scents with a smartphone application, whereby with the smartphone application the user can provide instructions to the programmable controls via wireless connection and the fragrance package contains computer readable indicia and the programmable controls are adapted to transmit information obtained from the computer readable indicia to a user’s smartphone, thereby making it easy to operate and customize the dry diffuser remotely and from any part of the world with a wifi connection.
In regards to Claims 19-21, Cartellone, in view of Shi, discloses the dry diffuser apparatus as recited in claim 10, but fails to disclose comprising providing instructions to the programmable controls with a user’s smartphone connected to the programmable controls via wireless communication. 
However, Benson teaches the Aera Smart Home Fragrance dispenser which comprises an air freshener dispenser that can be programmed to release scents with a smartphone application (see screenshot below).

    PNG
    media_image1.png
    906
    1266
    media_image1.png
    Greyscale

Benson further teaches providing instructions to the programmable controls with a user’s smartphone connected to the programmable controls via a wireless connection (see screenshot below).

    PNG
    media_image2.png
    903
    1248
    media_image2.png
    Greyscale
 
	Benson further teaches communication status information about the apparatus, i.e. how much fragrance is remaining in the apparatus, to a remote location, i.e. smartphone (see screenshot below) (encompasses the limitation of claim 20). 

    PNG
    media_image3.png
    903
    1685
    media_image3.png
    Greyscale

Benson further teaches further comprising reading computer-readable information about the evaporative medium from indicia on the integrated package provided and communicating the information to the user’s smartphone (see screenshot below) (encompasses the limitation of claim 21).

    PNG
    media_image4.png
    911
    1281
    media_image4.png
    Greyscale

Examiner notes that although Cartellone, as modified above, does not explicitly disclose that the integrated package containing the air filter and the evaporative medium contains computer readable indicia, it has been held that having two structures integral into an integrated package instead of separate is within one skilled in the art in order to obtain a desired end-result, such as for space savings, and is considered prima facie obvious, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
In view of this, it would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the dry diffuser apparatus as disclosed by Cartellone, in view of Shi, by providing instructions to the programmable controls with a user’s smartphone connected to the programmable controls via wireless communication and comprising reading computer-readable information about the evaporative medium from indicia on the integrated package provided and communicating the information to the user’s smartphone, as claimed by the applicant, with a reasonable expectation of success, as Benson teaches the Aera Smart Home Fragrance dispenser which comprises an air freshener dispenser that can be programmed to release scents with a smartphone application, whereby with the smartphone application the user can provide instructions to the programmable controls via wireless connection and further receives communicating status information about the apparatus to a remote location, i.e. smartphone, thereby making it easy to operate and customize the dry diffuser remotely and from any part of the world with a wifi connection.

Allowable Subject Matter
Claims 12-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/           Primary Examiner, Art Unit 1759